IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                     NOS. WR-90,852-03, WR-90,852-04 & WR-90,852-05


                         EX PARTE DONALD LYNN GAY, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. 1978CR0863-W1, 1978CR0861-W1 & 1978CR0860-W1
             IN THE 175TH DISTRICT COURT FROM BEXAR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of three charges of aggravated robbery and sentenced to forty years’

imprisonment in each case. Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends, among other things, that he discharged these sentences while he was out

of custody. Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE §

508.253. Accordingly, the records should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC . art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person
                                                                                                       2

with knowledge of relevant facts. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

          The response shall state the following:

          (1) Applicant’s sentence-begin date,
          (2) how much time was remaining on Applicant’s sentence when he was released,
          (3) how much time Applicant spent on mandatory supervision before any revocation
          warrants were issued, and
          (4) the dates any revocation warrants were issued and executed.

          The trial court shall make supplemental findings of fact and conclusions of law as to whether

Applicant served his sentences in full before any revocation warrants were issued. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claims.

          The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the supplemental records developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.

Filed: August 19, 2020
Do not publish